DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments

3.	Applicant’s arguments, see page 7, line 15 to page 8, line 10, filed 3 February 2022, with respect to the rejection(s) of claims 1-18 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the amendments to the claims have introduced new issues under 35 USC 112, as discussed below.

4.	The amendments to the claims (particularly to claim 1) have also changed and broadened the scope of claims such that the prior art (namely the Cheiky (US 2015/0059575 A1) reference) now reads on the claims as currently written. Prior art rejections against the amended clams are presented below.

Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites the first layer comprising at least one lower density carbon precursor at lines 1-2. This claim limitation reads as though the carbon precursor (e.g. pet coke, acetylene, or natural gas) is present in the first layer. The instant disclosure, see especially paragraph [0023], teaches that carbons derived from these precursors can be present in the first layer, but not the precursors themselves. Thus the instant disclosure is seen as not providing support for the claim as currently written.
Claims 8 and 9 are likewise rejected due to their dependence from claim 7.
The Examiner notes that this rejection could be overcome by amending the claims to recite a limitation along the lines of the lower density carbon material being selected from carbon nanotube, carbon nanofiber, graphene, or a carbon black derived from the recited precursors (i.e. pet coke, acetylene, or natural gas). The Examiner notes that such a limitation would be supported by paragraph [0023] of the instant specification.

7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the first layer comprising carbon at lines 3-5. However, such a recitation renders the claim unclear since the claim previously recites carbon fibers at lines 3-4. In particular, it is not entirely clear if the carbon recited at line 5 is intended to be encompassed by the carbon fibers recited at lines 3-4, or if it is necessarily an additional carbon material (such as those recited at paragraph [0023] of the instant disclosure). In other words, the broad recitation of carbon at line 5 could be taken to include the previously recited carbon fibers, or alternatively taken to require an additional carbon material. As such, the claim is not clear and is indefinite.
	Claims 2-18 are likewise rejected due to their dependence from claim 1.

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the second layer comprising activated carbon. However, claim 1, from which claim 10 depends, already recites the second layer comprising activated carbon. Therefor claim 10 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheiky (US 2015/0059575 A1).

	With regard to claim 1, Cheiky et al. discloses a multi-stage hybrid membrane comprising a screen (see paragraphs [0026]-[0027]), a first layer formed on the screen and comprising a mixture of carbon fibers (see paragraph [0026] at the last six lines), transition metal compounds (see paragraph [0029]), a fluorine containing polymer (PTFE, see paragraphs [0026]-[0028], and carbon (e.g. activated carbon XC500), and a second layer formed on the first layer and comprising a mixture of a fluorine containing polymer (PTFE, see paragraphs [0027]-[0028], and activated carbon (e.g. activated carbon 
	Cheiky does not disclose the second layer comprising carbon fibers or transition metal compounds.
	However, Cheiky teaches that carbon fibers can be provided for mechanical reinforcement and that transition metal compounds can be added for stabilization against oxidation at paragraphs [0026] and [0029].
 	It would have been obvious to one of ordinary skill in the art to incorporate the carbon fibers and transition metal compounds of Cheiky into the second layer to provide mechanical reinforcement stabilization against oxidation, as suggested by Cheiky at at paragraphs [0026] and [0029].

	With regard to claims 2 and 3, Cheiky discloses the screen comprising a porous filter providing mechanical strength to the membrane while permitting the flow of incoming gas, wherein the screen is made from metal (stainless steel) at paragraph [0026].

	With regard to claims 4 and 5, does not teach the screen being formed from the recited material, but one of ordinary skill in the art would have recognized that the screen could be formed from the recited materials to e.g. provide a screen that is resistant to corrosion, particularly in the case of PTFE and a ceramic.
	Furthermore, a pore size of the screen could be selected through routine design optimization to provide a desired between mechanical strength and pressure loss.

	With regard to claims 16-18, Cheiky discloses separating hydrogen from a multi-component syngas stream comprising carbon monoxide, carbon dioxide, and methane (from biomass) with the membrane at paragraphs [0003]-[0004].
.
	
Allowable Subject Matter

13.	Claims 6-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 112(b), and 112(d), set forth in this Office action.

14.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claims 6-15, the prior art made of record does not teach or fairly suggest the membrane of claim 6 wherein the first layer comprises a more porous structure than the second layer.

Conclusion

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 18, 2022